Title: To Thomas Jefferson from Bernard Peyton, 8 April 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
8 April 1822.
Yours of the 5th: curt is now before. Your two Boxes from Alexandria have arrived, & I have just engaged Johnson to take them up in his Boat, which is now here. The last note you sent me for the several of yours at the Virginia Bank, was filled up, payable to Th: J. Randolph, but he had not endorsed it, I however had a power of Atty from him, & endorsed it for him as such.I will cheerfully pay the small draughts you expect to draw, without regard to the balance due me on a/c, as rendd the 1st: Inst: Did you ever receive mine covering a notice from the Farmers Bank, of a curtail of $500 on your $4,000 note, when it next becomes due, to wit, on the 13th of May?With great respect Dr Sir, Yours very TruelyB. Peyton